Citation Nr: 1314851	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-47 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for osteoarthritis of the left knee, currently rated 10 percent disabling, to include whether the reduction from 30 percent to 10 percent was proper.

2. Entitlement to an increased rating for osteoarthritis of the right knee, currently rated 10 percent disabling, to include whether the reduction from 20 percent to 10 percent was proper.

3. Entitlement to an increased rating for dextroscoliosis, degenerative disc disease, postsurgical lumbar laminectomy with scar, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks restoration of his 30 percent disability evaluation for left knee osteoarthritis and 20 percent disability evaluation for right knee osteoarthritis.  In the alternative, he seeks ratings in excess of the currently assigned 10 percent rating for each knee.  Further, he seeks an increased rating for his dextroscoliosis, degenerative disc disease, postsurgical lumbar laminectomy with scar, currently rated 10 percent disabling.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2012); 38 C.F.R. § 3.159 (2012).  In this case, the Veteran submitted a letter from Dr. T. L. N., DO, dated September 2010, which indicates that he examined the Veteran in August 2010.  He said the Veteran's bilateral knee and lumbar spine disabilities were worse in 2010 than they were in 2007.  Unfortunately, Dr. T. L. N. did not include a copy of the August 2010 treatment record with his letter and it has not been otherwise submitted for VA review.  Since the claims file shows treatment records pertinent to all of the Veteran's claims on appeal are outstanding, the Board finds that a remand is necessary to obtain the evidence.  On remand, the Veteran should be asked to provide a release so that these records may be obtained or to submit the records himself.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for his lumbar spine and bilateral knee disabilities since April 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file.  The RO or AMC should specifically request a release form for Dr. T. L. N.  All attempts to procure records from Dr. T. L. N. and other providers should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. The RO or the AMC should also undertake any other development it determines to be warranted.

3. After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


